Quinn, Chief Judge
(concurring in the result) :
My views as to the extent the independent evidence must corroborate a confession follow those of the Supreme Court of the United States and are substantially different from the majority’s. See my dissents in United States v Smith, 13 USCMA 105, 32 CMR 105, and United States v Beverly, 14 USCMA 468, 34 CMR 248. I agree with the majority here because there is no independent evidence to indicate the accused probably made and destroyed the carbon interleaf. As the majority point out, one can as easily infer from the evidence that the carbon was never made, and, therefore, was never destroyed, as charged. The board of review added to the evidence of record the presumption that a public official properly performs his duty; on that basis, it presumed the accused probably prepared the duplicate in discharge of his duties. In my opinion, the presumption is inapplicable to this case. When a public official is charged with misconduct in the performance of a particular function, it is not reasonable to presume he performed the first step of the function, but willfully and deliberately omitted the necessary succeeding steps.